         Case 1:20-cr-00500-JGK Document 122 Filed 09/10/21 Page 1 of 2

                                                                Smith Villazor LLP
                                                                250 West 55th Street, 30th Floor
                                                                New York, New York 10019
                                                                www.smithvillazor.com

                                                                Patrick J. Smith
                                                                patrick.smith@smithvillazor.com
                                                                T 212.582.4400




September 10, 2021

VIA ECF

The Honorable John G. Koeltl
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Hayes, et al., 20 Cr. 500 (JGK)

Dear Judge Koeltl:

        We represent Defendant Benjamin Delo and respectfully submit this letter on behalf of
Mr. Delo and Defendants Arthur Hayes and Samuel Reed, whose counsel are copied on this
letter.

       Pursuant to the Court’s order of May 11, 2021, ECF No. 71, Defendants are submitting a
motion for a bill of particulars pursuant to Federal Rule of Criminal Procedure 7(f). The full set
of motion papers will be delivered to Chambers in both hard copy and electronic form.

        Having conferred with the government pursuant to Rule VI.A.2 of the Court’s Individual
Practices, we respectfully seek leave from the Court to file this motion under seal at the present
time because the supporting memorandum of law, declaration in support, and exhibits include
materials the government has designated “Confidential” pursuant to the protective orders that
have been entered in this case. ECF Nos. 23, 41, 55. The parties will confer on proposed
redactions.

       We are available at the Court’s convenience to discuss any questions. Thank you.



                                                     Respectfully submitted,

                                                     /s/ Patrick J. Smith

                                                     Patrick J. Smith
         Case 1:20-cr-00500-JGK Document 122 Filed 09/10/21 Page 2 of 2
Hon. John G. Koeltl                                         September 10, 2021
Page Two


Cc:    James J. Benjamin, Jr. (counsel for Arthur Hayes)
       Douglas K. Yatter (counsel for Samuel Reed)
       Benjamin Naftalis (counsel for Samuel Reed)
       Harlan A. Levy (counsel for Ben Delo)
       All Counsel of Record (via ECF)
